DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 6, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann (DE 102015219685) in view of Lee et al.(DE 102015213593 A1, machine translation in English).
	Regarding claim 1, Halfmann discloses a rotor (12, Fig. 1) of an electric machine (Abstract; Fig. 2), comprising: a main body (rotor set 16, Fig. 1); and at least one metallic end disk (end plate 20, Fig. 4; Abstract), which is arranged at an end side on the main body, wherein the main body and the at least one end disk are provided with a continuous layer (insulation layer 42, Fig. 4), the continuous layer is injection molded (para. 0025), the continuous layer is composed of plastic (e.g., epoxy resin, 44, see para. 0025); wherein the at least one end disk is arranged directly on the main body (Fig. 4).
	Halfmann does not mention explicitly: wherein the at least one end disk comprises retaining sections that extend along an axis of rotation of the rotor and are configured for radial support of at least one conductor element; and wherein the at least one end disk is composed of aluminum.
	Lee discloses a rotor (100, Fig. 2) of an electric machine, comprising: a main body (10); and at least one end disk (50), which is arranged at an end side on the main body (Fig. 2); wherein the at least one end disk comprises retaining sections (72, Fig. 2) that extend along an axis of rotation of the rotor and are configured for radial support of at least one conductor element (para. 0036).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Halfmann by providing the at least one end disk with retaining sections for the purpose of radial support of at least one conductor element (1) as taught by Lee (para. 0036). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	The combination of Halfmann and Lee is silent on: wherein the at least one end disk is composed of aluminum.
However, the feature in question is considered as a mere design choice of the material for making the at least one end disk. Since Halfmann teaches the general condition of the at least one end disk (Abstract) and aluminum is a well-known in the art as a common type of metal, it establishes a prima facie case of obvious modification. It would have been obvious to one having ordinary skill in the art to use aluminum as a material for the end disk since it would reduce the weight of the rotor as well as provide good heat transfer characteristics.
	Regarding claim 4, Halfmann discloses: wherein the plastic is a thermoplastic (para. 0025: it is well-known that epoxy resin a thermoplastic).  
	Regarding claim 6, Halfmann discloses: wherein the continuous layer is composed of plastic (epoxy resin 44, see para. 0025).  
	Regarding claim 8, Halfmann discloses: wherein the continuous layer forms grooves (29, Fig. 4) configured for arranging conductor elements (para. 0025).  
	Regarding claim 9, Halfmann discloses: wherein the continuous layer forms at least one arranging section (e.g., 29, Fig. 4; para. 0025).
	Halfmann is silent on: said arranging section is for a slot-closing wedge.  
	Lee discloses a slot-closing wedge (17, Fig. 3) attached to at least one arranging section of the main body (Fig. 3).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching of slot-closing wedge into the rotor of Halfmann to provide a support structure and an insulation for the rotor teeth on which the coil is wound (Lee, Fig. 3 and related text).
	Regarding claim 10, Halfmann discloses: wherein the continuous layer has at least one guide element (e.g., the portion of 42 within the groove 29) for guiding a conductor element (Fig. 4; para. 0025-0026).  
	Regarding claims 12 and 13, Halfmann discloses: wherein the rotor is of multi-part form (rotor set 16, armature shaft 14, laminations 18, end plates 20, sleeve pipe, rotor windings 30, etc., see Figs. 1-4), and the continuous layer forms a locating and/or retaining device (i.e., the insulation layer 42) in a connecting region of two rotor parts (Fig. 4, para. 0025).  
	Regarding claim 14, Halfmann discloses the claimed invention (Abstract; Fig. 2).
Regarding claim 15, Halfmann discloses the claimed invention (see discussion for claim 1 above).
4.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halfmann in view of Lee et al. as applied to claim 1 above, further in view of Hao (CN 105846566 A).
	Regarding claim 5, the combination of Halfmann and Lee is silent on: wherein the plastic is a thermoset.  
Hao discloses a rotor with a layer (silicone sheet 1, Fig. 1; Abstract) wherein the plastic layer is thermoset (injection molding nylon, para. 0010-0011).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify the combination of Halfmann and Lee in view of Hao to design the continuous layer to be thermoset for increased structural reinforcement of the end disks.
	Regarding claim 11, the combination of Halfmann and Lee is silent on: wherein at least one electric component is cast into the continuous layer.  
	Hao discloses the rotor wherein at least one electrical component (enameled wire winding, para. 0011) cast into said layer (silicon sheet and injection molding nylon, para. 0011).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the applicant claimed invention to modify Halfmann in view of Hao to design the continuous layer to cast an electrical component into the layer to secure the winding onto the rotor.

Response to Arguments
5.	Applicant's arguments received 06/22/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837